Citation Nr: 1643245	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  07-11 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent for left leg peripheral neuropathy.

3.  Entitlement to an initial rating higher than 10 percent for right leg peripheral neuropathy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1966 to June 1969 and from July 1971 to October 1973.  His second period of service had initially been characterized as being Under Conditions Other than Honorable, which would have been a bar to certain VA benefits, but has since been recharacterized as Under Honorable Conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In May 2006, the RO denied service connection for PTSD.  The Veteran appealed that decision to the Board, which remanded the claim for additional development in December 2010.  In March 2013, the Board denied the claim, and the Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2014 Joint Motion for Remand (JMR) filed by the parties, the claim was remanded back to the Board for further action.  The Board then remanded it in July 2015 for development consistent with the terms of the JMR.  In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding this claim.

In a January 2010 rating decision, the RO granted service connection for peripheral neuropathy for both the left and right legs, and assigned each condition a 10 percent rating effective from February 13, 2008.  The RO also denied a claim for a TDIU.  The Veteran filed a notice of disagreement (NOD) in February 2010 contesting the assigned ratings and TDIU denial.  The RO subsequently issued a July 2011 statement of the case (SOC).  In response, the Veteran filed a July 2011 VA Form 9 substantive appeal.

The issues of entitlement to higher initial ratings for left and right leg peripheral neuropathy, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has PTSD with depression etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD with depression have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are similar, but nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

As noted in the Board's March 2013 decision, the Veteran had service in the Republic of Vietnam, and was awarded the Combat Infantryman's Badge (CIB).  His reported stressors in service include exposure to combat, specifically rocket attacks and firefights.  See April 2012 Statement.

VA treatment records from April 2005 include a provisional diagnosis of "combat-related PTSD."  In September 2005, this was upgraded to a full Axis I diagnosis.  Subsequently generated VA records continue to reflect a diagnosis of, and treatment for, PTSD.

In light of the Veteran's combat experience in service, and the diagnosis of "combat-related" PTSD which, by its plain language, relates PTSD to combat, the Board finds that the criteria for service connection for PTSD have been satisfied.

Notably, the Veteran also has diagnoses of depression and anxiety disorders.  Although he filed a claim for PTSD, that claim was broadened to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the record shows that the Veteran was seen for nervous trouble in June 1967, and in September 1973, he reported trouble sleeping and related anxiety due to problems with his wife.  He also indicated that he "could not take" being in the Army anymore.  No recent physicians have specifically outlined which of the Veteran's symptoms are the result of PTSD versus depression.  Therefore, the Board finds that a grant of service connection for PTSD with depression is appropriate in this case.

As service connection is being granted, any errors with respect to the duties to notify or assist are moot.


ORDER

Service connection for PTSD with depression is granted.


REMAND

As noted above, the Veteran perfected his appeal of the remaining issues by way of a July 2011 VA Form 9.  However, he did not complete the portion of the form which asked if he desired a Board hearing on the issues he was appealing.  Following a request for clarification, the Veteran indicated in August 2011 that he wished to testify at a videoconference hearing regarding these issues.  Unfortunately, this hearing request was not previously addressed in either the Board's March 2013 decision or July 2015 remand, and testimony regarding these issues was not taken during the August 2016 videoconference hearing.  The Board sincerely regrets this oversight.  In order to satisfy the Veteran's request, these claims must be remanded to the AOJ to schedule a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704 (b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


